Citation Nr: 1232424	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-04 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2003 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in December 2009.  A statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.  Per the Veteran's request, a Travel Board hearing was scheduled in April 2012 at a local RO.  The Veteran did not appear for the hearing and did not request that it be rescheduled.  

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran does not currently have a left ear hearing loss disability for VA compensation purposes.  


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify 

After reviewing the claims folders, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a September 2009 letter (prior to the adjudication on appeal), the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection for left ear hearing loss.  Moreover, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.   The September 2009 VCAA letter fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records, including service treatment records (STRs) and postservice treatment records, have been obtained.  The Veteran was afforded VA audiological examinations in October 2009 and June 2010, and the Board finds the reports of these examinations to be adequate.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Appellant as relevant to the issue adjudicated herein.  

II.  Analysis

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary for Health held in an October 4, 1995, memorandum opinion that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the claims file to include the October 2009 and June 2010 VA examination reports as well as the Veteran's testimony.  However, based on such review the Board is unable to find that service connection for left ear hearing loss disability is warranted because there is no demonstrated left ear hearing loss disability as such is defined by 38 C.F.R. § 3.385.

On VA audiological examination in October 2009, puretone threshold values in the left ear ranged from 5 decibels to 35 decibels with speech discrimination of 96 percent.  On VA audiological examination in June 2010, puretone threshold values in the left ear ranged from 0 decibels to 35 decibels with speech discrimination of 100 percent.  Neither VA examination produced thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz that were 26 decibels or greater.  On October 2009 and June 2010 VA examination, the regulatory definition of hearing loss disability for VA compensation purposes was not met for the left ear.  Furthermore, the June 2010 examiner explicitly stated that the Veteran's left ear hearing loss was not disabling according to 38 C.F.R. § 3.385.

The Board acknowledges that the Veteran's STR's show that on in-service audiometry tests and May 2009 separation examination the Veteran had left ear hearing loss for VA purposes, and he specifically reported hearing loss at separation.  However, the Board believes that the two VA examinations which are presumed to have been conducted in accordance with 38 C.F.R. § 4.85 are the most accurate evidence of current hearing acuity.  The VA examinations conducted clearly show that there is no current left ear hearing loss disability for VA purposes.  The Board finds the VA audiological tests to be more persuasive. 

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran's separation examination predated his claim for service connection and the evidence of record shows that during the appeal period the Veteran was not diagnosed with left ear hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.  

The Board notes that although there may be some slight loss of hearing acuity in the left ear, for purposes of having a hearing loss disability for VA compensation purposes the audiological test results must be shown to satisfy 38 C.F.R. § 3.385.  The record as it stands simply does not show current hearing loss disability as defined in 38 C.F.R § 3.385.  Should the Veteran's hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R. § 3.385 are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current hearing loss disability as defined by regulation, the appeal must be denied at this time.



ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


